        Case 3:19-cv-00969-AC       Document 175       Filed 08/31/21    Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON

                                  PORTLAND DIVISION




 TAMMY L. THOMSEN, Personal
 Representative of the Estate of DALE L.
 THOMSEN, Deceased                                              Case No. 3:19-cv-00969-AC

                                                                    OPINION AND ORDER
                Plaintiff,

        v.

 NAPHCARE, INC., an Alabama
 Corporation; WASHINGTON COUNTY, a
 government body in the State of Oregon;
 PAT GARRETT, in his capacity as Sheriff
 for Washington County; ROBERT DAVIS,
 an Individual; DON BOHN, an Individual;
 JULIE RADOSTITZ, an Individual;
 MELANIE MENEAR, an Individual;
 KATHY DEMENT, an Individual; KATIE
 BLACK, an Individual; ANDREA
 JILLETTE, an Individual; MORGAN
 HINTHORNE, an Individual; RACHEL
 STICKNEY, an Individual,


               Defendants.



MOSMAN, J.,

       On July 6, 2021, Magistrate Judge John V. Acosta issued his Amended Findings and

Recommendation (“F&R”) [165], recommending that I grant the Motion for Summary Judgment

filed by Defendants Washington County, Pat Garrett, Robert Davis, and Don Bohn [17] as to the

individual defendants and defer ruling as to Washington County. Plaintiff Tammy L. Thomsen


1 – OPINION & ORDER
         Case 3:19-cv-00969-AC         Document 175        Filed 08/31/21     Page 2 of 3




filed objections on July 20, 2021 [167]. Defendants responded to those objections on August 3,

2021 [168]. Upon review, I agree with Judge Acosta’s findings and recommendation on the issue

of liability under 42 U.S.C. § 1983. I GRANT the motion in part and DISMISS this case as to

Defendants Pat Garrett, Robert Davis, and Don Bohn. I DEFER ruling on the motion as to

Defendant Washington County.

                                          DISCUSSION

       The magistrate judge makes only recommendations to the court, to which any party may

file written objections. The court is not bound by the recommendations of the magistrate judge

but retains responsibility for making the final determination. The court is generally required to

make a de novo determination regarding those portions of the report or specified findings or

recommendation as to which an objection is made. 28 U.S.C. § 636(b)(1)(C). However, the court

is not required to review, de novo or under any other standard, the factual or legal conclusions of

the magistrate judge as to those portions of the F&R to which no objections are addressed. See

Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121

(9th Cir. 2003). While the level of scrutiny under which I am required to review the F&R

depends on whether or not objections have been filed, in either case, I am free to accept, reject,

or modify any part of the F&R. 28 U.S.C. § 636(b)(1)(C).

       Plaintiff Tammy Thomsen, acting as Personal Representative of the Estate of Dale

Thomsen, objects to Judge Acosta’s findings as to Defendant Pat Garrett, Sheriff of Washington

County. Specifically, Plaintiff contends a jury could find that Garrett was deliberately indifferent

towards the needs of Dale Thomsen because Garrett had assumed ultimate responsibility for the

proper execution of the Washington County Jail’s health contract. Objections [167] at 10; see

also Jones Decl. Ex. 113 [83-13] at 34–36; Mandt Decl. Ex. 5, Dep. of Pat Garrett [98-5] at 7–8.




2 – OPINION & ORDER
        Case 3:19-cv-00969-AC          Document 175       Filed 08/31/21     Page 3 of 3




These facts could influence the outcome of a case based on a theory of respondeat superior

liability. Nevertheless, I agree with Judge Acosta that the record cannot support a claim under

42 U.S.C. § 1983 because Plaintiff has failed to establish a “sufficient causal connection”

between Garrett’s actions and the death of Dale Thomsen. Starr v. Baca, 652 F.3d 1202, 1207

(9th Cir. 2011) (quoting Hansen v. Black, 885 F.2d 642, 646 (9th Cir. 1989)). As such, Garrett

cannot be held liable under Section 1983.

       Because claims against Garrett may be dismissed on Section 1983 grounds, I see no need

to discuss whether claims against Garrett may also be dismissed under the doctrine of qualified

immunity. Therefore, I do not adopt Judge Acosta’s findings and recommendation insofar as

they relate to qualified immunity. F&R [165] at 31–34.

                                        CONCLUSION

       Upon review, I agree with Judge Acosta’s recommendation and I ADOPT the F&R [165]

with the exception of its discussion of qualified immunity. I GRANT Defendants’ Motion for

Summary Judgment [17] as to Defendants Pat Garrett, Robert Davis, and Don Bohn and DEFER

ruling as to Defendant Washington County.

       IT IS SO ORDERED.

       DATED this 31 day of August, 2021.


                                                             ____________________________
                                                             MICHAEL W. MOSMAN
                                                             United States District Judge




3 – OPINION & ORDER
